 



EXHIBIT 10.15
Q2-4 2005 Management Incentive Compensation Plan
Incentive compensation bonus is based on achievement of quarterly EBIDTA targets
(inclusive of management bonuses). Target for Q2 includes allowance for expense
addbacks (as defined in the Ableco Loan Agreement).
A. Eligible Participants & Bonus Percentage Amounts:

         
 
  Roger DiPiano   (20% of annualized base salary)
 
  David Green   (20% of annualized base salary)
 
  Lori Stanley   (10% of annualized base salary)

B. Quarterly EBIDTA Targets

         
 
  2nd   $210K
 
  3rd   $300K
 
  4th   $300K

C. Payment Schedule
If EBIDTA is:

  o   less than Quarterly EBIDTA Target, no bonus earned;     o   at or above
the Quarterly EBIDTA Target, full bonus is earned ($20.6K baseline);     o   if
the Quarterly EBIDTA Target is exceeded by at least 10%, the Company will
contribute 20% of the amount over the Quarterly EBIDTA target to a bonus pool
for distribution to the eligible participants.     o   Bonuses are payable on a
quarterly basis as follows:

  •   on the payroll immediately following the filing of the Company’s 10-Q for
second and third quarter; and     •   by February 15th of the following year for
the fourth quarter

 